1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SREAM INC., et al.,                            ) Case No.: 1:18-cv-0994 - DAD – JLT
                                                    )
12                 Plaintiffs,                      ) ORDER AFTER NOTICE OF SETTLEMENT
                                                    ) (Doc. 16)
13          v.                                      )
                                                    )
14   SARAHA CORP.,                                  )
                                                    )
15                 Defendant.                       )
                                                    )
16                                                  )

17          The plaintiffs report they have settled the matter. (Doc. 16) They indicate they will seek

18   dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than November 9, 2018;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    October 29, 2018                            /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
